department of the treasury internal_revenue_service washington d c a mar 8'0 uniform issue list setiep rat legend taxpayer a taxpayer b ira c ira d irae financial_institution f individual h account account j account k ira l amount amount amount e 2u0u9z26u40 t amount amount amount amount amount dear this letter is in response to a request for a letter_ruling dated date as supplemented by additional information dated september and date february and and date from your authorized representative in which you have applied for a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code regarding the distributions of amount sec_1 and from your deceased spouse’s individual retirement annuities iras c d and e respectively maintained with financial_institution f the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age at the time of the distribution of amount sec_1 and amount from iras c d and e respectively represents that her failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to her reliance on the actions of individual h her late husband’s life_insurance agent and financial advisor amount was deposited by taxpayer a into account i a non-ira account except for required minimum distributions under sec_408 of the code the balance in account has not been used for any purpose taxpayer b maintained iras c d and e three individual retirement annuities under sec_408 of the code taxpayer a represents that taxpayer b named taxpayer a his surviving_spouse as the beneficiary of the three iras taxpayer b passed away on resulting in taxpayer a being in mourning for a lengthy period june taxpayer b handled all financial planning matters for himself and taxpayer a individual h who sold iras c d and e to taxpayer b advised january taxpayer a that she was entitled to a death_benefit from the three iras he asked taxpayer a to sign some papers so that he could process the claim he never informed taxpayer a that receipt of the distribution was a taxable_event or such distribution was eligible for rollover to an ira in taxpayer a’s name taxpayer a who knew little about investments insurance retirement plans and associated tax matters relied on individual h to handle her financial affairs in a prudent manner taxpayer a assumed in 20u926040 a that if there were any adverse tax consequences and furthermore a way to avoid them individual h would provide appropriate guidance by affidavit dated september individual h acknowledged that he failed to advise taxpayer a of the tax consequences and rollover procedures for the distribution of amount ' taxpayer a received a check she deposited into her personal checking taxpayer a signed the required forms to generate distributions of on february amount sec_1 and from iras c d and e respectively this claimant statement was received by financial_institution f on march totaling amount which on may account account i a few days after taxpayer a deposited amount in account i individual h advised her that it should be invested in a 15-year deferred_annuity taxpayer a was not interested because of her age on may transferred amount to account k which was set up for the purpose of receiving life_insurance and other death_benefits resulting from taxpayer b’s death in addition during june of on december which was a rollover ira in december that amount was eligible for rollover to an ira she transferred amount to her personal investment account account j taxpayer a transferred amount from account j to ira l taxpayer a’s accountant informed her taxpayer a the total amount of the distributions from iras c d and e amount less the amount rolled over to ira l amount equals amount based on the above facts and representations you request that the internal_revenue_service service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount and amount sec_408 of the code provides that except as otherwise provided in sec_408 of the code any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not qu é later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 of the code sec_408 of the code provides that sec_408 of the code does not apply to any amount described in sec_408 of the code received by an individual from an ira if at any time during the'l-year period ending on the day of such receipt such individual received any other amount described in sec_408 of the code from an ira which was not includible in gross_income because of the application of sec_408 of the code sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 of the code do not apply to any amount required to be distributed under sec_408 of the code sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred ' the information presented and the documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover of amount was due to her reliance on individual h whose actions mistakenly resulted in the deposit of amount into account i anon-ira account a portion of amount amount has already been rolled over into an ira since the distributions from iras c d and e taxpayer a has always maintained sufficient funds in accounts i j and k which could be used to complete a rollover of amount 20vy26040 therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distributions of amount and amount less any required minimum distributions under sec_408 of the code for all is granted a period of days applicable tax years from iras c d and e taxpayer a from the issuance of this letter to contribute amount into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contributions amounts and will be considered rollover_contributions within the meaning of sec_408 of the code this letter expresses no opinion as to whether the iras described herein satisfied the requirements of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter_ruling has been sent to your authorized representative pursuant to a power_of_attorney on file in this office if you wish to inquire about this ruling please contact u d at sincerely yours co ealifa weblen manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice ce
